DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/11/2022 has been entered. Claims 1-10, and 12-21 remain pending in the application. Claims 1 is amended incorporating new limitation “wherein the cylindrical saddle region comprises a cover” and amending limitation from “at least one surface feature” to “at least one uncovered surface feature”. Claims 8 and 19 are amended from “proximal retention member, distal retention member and saddle region are covered” to “proximal retention member comprises a cover” Claim 20 is amended incorporating new limitation “wherein the cylindrical saddle region comprises a cover” and amending limitation from “ a flared flange structure” to “an uncovered flared flange structure”, Claim 20 is amended from “includes at least one raised surface feature, the at least one raised surface feature comprising a helical surface” to “a covered cylindrical saddle region and at least one uncovered raised surface feature, the at least one uncovered raised surface feature comprising a helical surface” Support for above limitation in paragraph [0029] is acknowledged. Claim 20 remain withdrawn. Applicant’s argument and amendment toward specification overcome objection previously set forth in the Non-Final Office Action mailed 02/02/2021. Applicant’s amendment as indicated above necessitated the new ground(s) of rejection presented in this Office action. Accordingly this action is Final.
Claims 1-10, and 12-20 are examined on the merits.
Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive.
	In response to the applicant’s argument, page 9, cited reference fail to teach at least “wherein the cylindrical saddle region comprises a cover” and “wherein an outer surface of the distal retention member includes at least one uncovered surface feature, the at least one surface feature comprising a helical surface feature extending radially outward in a helical configuration around a full circumference of the distal retention member”  because protrusion as taught by Ryan has no indication provided of the relationship of the protrusion with respect to a cover. 
Examiner respectfully disagree. Binmoeller discloses wherein the cylindrical saddle region comprises a cover ([0003] “some embodiments include a covering or membrane over at least the cylindrical saddle portion of the stent and, optionally, one or both of the upstream and downstream flange structures”) and wherein an outer surface of the distal retention member include at least one uncovered surface ([0003] optionally, one or both of the upstream and downstream flange structures, also referring [0067] “The stent 150′ illustrated in FIG. 8b has the uncovered portion (illustrated as the uncovered ramp portion 154′)” ). Binmoeller does not disclose the distal retention member includes at least one uncovered surface feature, the at least one surface feature comprising a helical surface feature extending radially outward in a helical configuration around a full circumference of the distal retention member. In the same field of endeavor, Ryan teaches a prosthesis (figures 1-3, 10) comprises a body (figures 1-3, 12) includes at least one uncovered surface feature (figure 1, one or more protrusion 28, Ryan does not teach protrusions 28 is covered or coated), the at least one surface feature comprising a helical surface feature ([0034] “the protrusion 28 may be provided as one or more helical patterns”)  extending radially outward in a helical configuration ([0033] “one or more protrusions 28 on an outer surface 30 of the body 12 that extend outward from the outer surface 30”) around a full circumference of the distal retention member ([0045] “The pattern of the protrusions 28 may be over the entire prosthesis 10 or portions thereof, In some embodiments, the pattern may be formed on the proximal portion 14 of the body 12, the distal portion 16 or both”). In the examiner’s view, Binmoeller teaches the distal retention member at least one uncovered surface feature and Ryan teaches a helical surface feature formed on distal portion. Therefore, it would have been obvious the modified device would have surface feature on uncovered distal retention member also be free of cover or coating. 
Furthermore, although both Binmoeller and Ryan does not expressly indicate relationship of the protrusion with respect to a cover, Binmoeller discloses providing uncovered portion in the stent allows limited amount of tissue ingrowth to prevent migration of the stent ([0063]) and Ryan also discloses utilizing uncovered portion of the stent enabling stent anchorage ([0005]), and protrusions 28 is utilized inhibiting stent migration by increasing the friction force of the prosthesis 10 against the wall of a body lumen [0003], it would be obvious that the modified protrusion on the outer surface of the distal retention member also free of cover or coating in order to enhance anti-migration feature. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 12-15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Binmoeller et al (US 20160135941 A1, hereinafter 'Binmoeller') in view of Ryan et al (US 20170014247 A1, hereinafter 'Ryan').
Regarding Claim 1, Binmoeller discloses a medical device, comprising: 
an elongate tubular body (figure 3, biliary stent 100 or figure 8b stent 150) formed of one or more woven filaments ([0036] ""stent 100 of FIG. 3 and stent 114 of FIG. 4 comprise a body formed from a woven filament braid"") having a constrained configuration ([0037] ""The body may have both an elongated tubular configuration (for delivery of the stent) and a foreshortened configuration (when deployed) "", 
the elongate tubular body having an expanded configuration ([0037] ""The body may have an elongated tubular configuration (for delivery of the stent)") with a proximal portion (figure 3, downstream end 102) of the elongate tubular body expanded into a proximal retention member (referring figure 3 and [0037], proximal portion in elongated configuration), a distal portion (figure 3, upstream end 104) of the elongate tubular body expanded into a distal retention member (referring figure 3 and [0037], distal portion in elongated configuration), and a cylindrical saddle region (figure 3, central saddle region 110) extending between the proximal and distal retention members ([0027] "a central saddle region is provided between downstream flange 106 and upstream flange 108"); wherein the proximal retention member, distal retention member and cylindrical saddle region define an open interior passage configured to permit flow therethrough (referring figure 2b, the biliary stent 100 provides a passage through for bile flow); and 
wherein the cylindrical saddle region comprises a cover ([0003] “some embodiments include a covering or membrane over at least the cylindrical saddle portion of the stent and, optionally, one or both of the upstream and downstream flange structures”).
wherein the distal retention member comprises a flared flange structure (figure 3, flared upstream portion or flange 108); 
wherein an outer surface of the distal retention member includes at least one uncovered surface ([0003] optionally, one or both of the upstream and downstream flange structures, also referring [0067] “The stent 150′ illustrated in FIG. 8b has the uncovered portion (illustrated as the uncovered ramp portion 154′)”)
Binmoeller does not disclose distal retention member inclues at least one uncovered surface feature the at least one surface feature comprising a helical surface feature extending radially outward in a helical configuration around a full circumference of the distal retention member. 
In the same field of endeavor, Ryan teaches a prosthesis (figures 1-3, 10) comprises a body (figures 1-3, 12) includes at least one uncovered surface feature (figure 1, one or more protrusion 28, Ryan discloses uncovered portion of the stent enabling stent anchorage [0005], and protrusions 28 is utilized inhibiting stent migration by increasing the friction force of the prosthesis 10 against the wall of a body lumen [0003], therefore, the protrusion is inherently uncovered), the at least one surface feature comprising a helical surface feature ([0034] “the protrusion 28 may be provided as one or more helical patterns”)  extending radially outward in a helical configuration ([0033] “one or more protrusions 28 on an outer surface 30 of the body 12 that extend outward from the outer surface 30”) around a full circumference of the distal retention member ([0045] “The pattern of the protrusions 28 may be over the entire prosthesis 10 or portions thereof, In some embodiments, the pattern may be formed on the proximal portion 14 of the body 12, the distal portion 16 or both”). 
Ryan provides the helical surface feature on the surface of the prosthesis extending outward from the outer surface in order to in order to enhance anti-migration feature by increasing the friction force of the prosthesis against the wall of a body lumen into which the prosthesis is implanted ([0033]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the uncovered distal retention member of Binmoeller to incorporate the teachings of Ryan and provide a stent including an uncovered helical surface feature extending outward in distal region in order to prevent the stent from migrating.
Regarding Claim 2, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 1.
Binmoeller further discloses wherein the proximal retention member includes a single or double-walled flange structure ([0027] "a double-walled downstream flange 106 may be formed at the downstream end 102 as shown")	 
Regarding Claim 3, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 1.
Binmoeller further discloses wherein a diameter of the proximal and distal retention members is larger than a diameter of the cylindrical saddle region ([0027] "the saddle region has a generally constant diameter that is smaller than a maximum diameter of both the downstream flange 106 and the upstream flange 108")
Regarding Claim 4, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 1.
Binmoeller further discloses wherein the cylindrical saddle region includes a constant outer diameter ([0027] "the saddle region diameter has a generally constant cylindrical")
Regarding Claim 6, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 1.
Binmoeller further discloses wherein a surface of the distal retention member is configured to contact a tissue wall of a body lumen ([0027] "upstream flange 108 engages with the narrowing portion of the duct").
Regarding Claim 7, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 1.
Binmoeller further discloses wherein a surface of the proximal retention member is configured to contact a tissue wall of a body lumen ([0027] “Downstream flange 106 is configured to prevent upstream migration of stent 100, such as by abutting against the wall of the duodenum DD").
Regarding Claim 8, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 1.
Binmoeller further discloses wherein the proximal retention member comprises a cover ([0042] "membranes may be formed over the entire portion of the stent body" [0003] optionally, one or both of the upstream and downstream flange structures, and further stent as shown figure 8b discloses proximal retention member 106 comprises a cover).
Regarding Claim 9, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 1.
Binmoeller further discloses wherein the elongate tubular body is formed of a plurality of the one or more filaments ([0036] "stent 100 of FIG. 3 and stent 114 of FIG. 4 comprise a body formed from a woven filament braid"), and a proximal end of the elongate tubular body includes adjacent filaments formed into looped ends ([0033] the stents described herein can include a loop on either or both ends of the stent).
Regarding Claim 12, Binmoeller discloses a medical device, comprising: 
an elongate tubular body (figure 3, prosthesis 100 or figure 8b stent 150) formed of one or more woven filaments ([0036] "stent 100 of FIG. 3 and stent 114 of FIG. 4 comprise a body formed from a woven filament braid") having a constrained configuration ([0037] "The body may have both an elongated tubular configuration (for delivery of the stent) and a foreshortened configuration (when deployed) ", 
the elongate tubular body having an expanded configuration  ([0037] "The body may have both an elongated tubular configuration (for delivery of the stent) and a foreshortened configuration (when deployed)") with a proximal portion (figure 3, downstream end 102) of the elongate tubular body expanded into a proximal retention member, a distal portion (figure 3, upstream end 104) of the elongate tubular body expanded into a distal retention member, and a cylindrical saddle region (figure 3, central saddle region 110) extending between the proximal and distal retention members ([0027] "a central saddle region is provided between downstream flange 106 and upstream flange 108"); 
wherein the proximal retention member, distal retention member and cylindrical saddle region define an open interior passage configured to permit flow therethrough (referring figure 2b, the biliary stent 100 provides a passage through for bile flow); 
wherein the cylindrical saddle region comprises a cover ([0003] “some embodiments include a covering or membrane over at least the cylindrical saddle portion of the stent and, optionally, one or both of the upstream and downstream flange structures”).
wherein the distal retention member comprises an uncovered flared flange structure ([0067] FIG. 8B shows a similar stent 150′ having ramped portion 154′ uncovered); and wherein an outer surface of the distal retention member includes at least one surface feature ([0041] "the stent may further comprises a membrane or other covering formed over at least a portion of the body").
Binmoeller does not explicitly discloses the at least one surface feature comprising a helical surface feature extending radially outward in a helical configuration around a full circumference of the distal retention member.
Ryan teaches a medical device (figures 1-2, prosthesis 10) comprises at least one surface feature (figure 1, one or more protrusion 28), the at least one surface feature comprising a helical surface feature ([0034] "the protrusion 28 may be provided as one or more helical patterns") extending radially outward in a helical configuration ([0033] "one or more protrusions 28 on an outer surface 30 of the body 12 that extend outward from the outer surface 30") around a full circumference of the distal retention member ([0045] " The pattern of the protrusions 28 may be over the entire prosthesis 10 or portions thereof. In some embodiments, the pattern may be formed on the proximal portion 14 of the body 12, the distal portion 16 or both").
Ryan provides the helical surface feature on the surface of the prosthesis extending outward from the outer surface in order to enhance anti-migration feature increasing the friction force of the prosthesis against the wall of a body lumen into which the prosthesis is implanted ([0033]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface of Binmoeller to incorporate the teachings of Ryan and provide a stent including a helical surface feature extending outward in distal region in order to prevent the stent migrating from body lumen.
Regarding Claim 13, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 12.
Binmoeller further discloses wherein the proximal retention member includes a single or double-walled flange structure ([0027] "a double-walled downstream flange 106 may be formed at the downstream end 102 as shown")
Regarding Claim 14, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 12.
Binmoeller further discloses wherein a diameter of the proximal and distal retention members is larger than a diameter of the cylindrical saddle region ([0027] "the saddle region has a generally constant diameter that is smaller than a maximum diameter of both the downstream flange 106 and the upstream flange 108")
Regarding Claim 15, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 12.
Binmoeller further discloses wherein the cylindrical saddle region includes a constant outer diameter ([0027] "the saddle region diameter has a generally constant cylindrical").
Regarding Claim 17, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 12.
Binmoeller further discloses wherein a surface of the distal retention member is configured to contact a tissue wall of a body lumen ([0027] "upstream flange 108 engages with the narrowing portion of the duct").
Regarding Claim 18, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 12.
Binmoeller further discloses wherein a surface of the proximal retention member is configured to contact a tissue wall of a body lumen ([0027] “Downstream flange 106 is configured to prevent upstream migration of stent 100, such as by abutting against the wall of the duodenum DD").
Regarding Claim 19, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 12.
Binmoeller further discloses wherein the proximal retention member are covered ([0042] "membranes may be formed over the entire portion of the stent body" [0003] optionally, one or both of the upstream and downstream flange structures, and further stent as shown figure 8b discloses proximal retention member 106 comprises a cover).
Regarding Claim 21, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 3.
The first embodiment of Binmoeller discloses the flared flange structure comprises a flare (figure 3, flared upstream portion or flange 108)
The first embodiment of Binmoeller does not explicitly disclose the diameter of the distal end retention member and open interior passage increase toward a distal end of the medical device.
The second embodiment of Binmoeller (figure 8a-b, another exemplary stent 150) teaches the device comprises a flare (figure 8a, upstream flange 152) in which the diameter of the distal retention member ([0067] “upstream flange 152 having a ramped portion 154 leading up to a cylindrical portion 156” flare structure is defined by the diameter of ramped portion and followed by a cylindrical portion 156) and the open interior passage (the diameter of open interior passage is defined by the dimeter of ramped portion 154 and cylindrical portion 156) increase toward a distal end of the medical device (referring figure 8a-b and [0067], the diameter of interior passage in ramped portion 154 gradually increasing toward cylindrical portion 156).
The second embodiment of Binmoeller provides ramped portion gradually increased toward the cylindrical portion in order to improve the strength of the stent and provide a sufficient amount of linear force apposing each tissue plane while allowing smooth fluid and material flow through the inner opening of the composite structure ([0053]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flare of Binmoeller, as modified by Ryan, to incorporate the teachings of the second embodiment of Binmoeller, and provide a flare comprises the open interior passage increasing toward a distal end of the medical device in order to optimize the structure to improve the strength while allowing smooth fluid and material flow through.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Binmoeller, in view of Ryan, and in further view of Kelly (US 20170014221 A1).
Regarding Claim 5, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 1.	
Binmoeller, as modified by Ryan, does not teach the cylindrical saddle region includes a varying outer diameter.
Kelly teaches a self-expandable stent relatively pertinent to problem posed by Applicant of deploying a stent into a bodily lumen comprises a stent structure (figure 6, self-expandable stent structure 102) includes a varying outer diameter ([0042] stent graft 100 may further include a plurality of annular channels 112 as shown in figure 6).
Kelly provides a plurality of annular channels in order to reduce long term flow disturbances by promoting thrombus growth in the annular channel over time ([0042]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the saddle region of Binmoeller, as modified by Ryan, to incorporate the teachings of Kelly, and provide the saddle region including a varying outer diameter in order to reduce long term flow disturbances.
Regarding Claim 16, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 12.
Binmoeller, as modified by Ryan, does not teach the cylindrical saddle region includes a varying outer diameter.
Kelly teaches a self-expandable stent relatively pertinent to problem posed by Applicant of deploying a stent into a bodily lumen comprises a stent structure (figure 6, self-expandable stent structure 102) includes a varying outer diameter ([0042] stent graft 100 may further include a plurality of annular channels 112 as shown in figure 6).
Kelly provides a plurality of annular channels in order to reduce long term flow disturbances by promoting thrombus growth in the annular channel over time ([0042]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the saddle region of Binmoeller, as modified by Ryan, to incorporate the teachings of Kelly, and provide the saddle region including a varying outer diameter in order to reduce long term flow disturbances.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Binmoeller, in view of Ryan, and in further view of Gill et al ( US 20140277573 A1, hereinafter 'Gill')
Regarding Claim 10, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 1.
Binmoeller further discloses the elongate tubular body is formed of a plurality of filaments ([0036] "stent 100 of FIG. 3 and stent 114 of FIG. 4 comprise a body formed from a woven filament braid").
Binmoeller, as modified by Ryan, does not teach a proximal end of the elongate tubular body includes pointed free ends of the filaments.
Gill teaches a stent relatively pertinent to problem posed by Applicant of deploying a stent into a bodily lumen comprises an elongated tubular body (figure 1, body of stent 100), and a proximal end of the elongate tubular body (figure 5a, proximal end 102) includes pointed free ends of the filaments (figure 5a, free ends 513).
Gill provides the free ends to proximal end of the tubular body in order to distribute the expansive force of the stent from body lumen when the stent is deployed ([0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal end of Binmoeller, as modified by Ryan, to incorporate the teachings of Gill, and provide the pointed free ends in order to distribute expansive force from body lumen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weitzner et al (US 20070282453 A1) teaches stent device comprising helical surface feature.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/KAI H WENG/Examiner, Art Unit 3781